ORDER
The records in the office of the Clerk of the Supreme Court show that on May 13, 1975, William David Avera, III, was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to The Chief Justice on September 11, 1979, William David Avera, III, tendered his resignation as a member of the Bar of South Carolina. Mr. Avera’s letter is made a part of this Order.
It is therefore Ordered that the resignation of William David Avera, III, be accepted. Mr. Avera has delivered to the Clerk of the Supreme Court his license to practice law in this State and his name shall be irrevocably stricken from the roll of attorneys.
Let this Order be published with the opinions of this Court.
September 11, 1979
5121 Pleasure Island Rd.
Orlando, Florida 32809
The Chief Justice
South Carolina Supreme Court
Columbia, South Carolina
Dear Mr. Chief Justice,
I do hereby tender my resignation from the South Carolina Bar. This is not done lightly and without due consideration. Personal problems over the last few years have been such that I reached a point where I felt that I could no longer continue the practice of law. It is therefore with sadness but with resignation that I do respectfully ask the Court to accept this resignation. I consider this resignation to be irrevocable.
Very respectfully,
/s/ William David Avera, III